Wagner, Judge,
delivered the opinion of the court.
The defendant was indicted for selling goods without a license, under the provisions of the statute concerning peddlers. He demurred to the indictment, on the ground that the act was unconstitutional, and the court sustained the demurrer, and gave judgment in his favor, from which the State has prosecuted its appeal. In the case of the State vs. Welton (55 Mo., 288) this same question was presented, and it was held, that the act in regard to peddlers was a valid law. But an appeal was prosecuted from our judgment in that case to the Supreme Court of the United States, and in the national court the judgment of this court was reversed, and the law was decided to be unconstitutional. (Welton vs. Missouri, Sup. Ct. U. S., Oct. T. 1875.)
As this decision is binding authority, the judgment of the court below must be affirmed. All the judges concur, except Judge Vories, who is absent.